ORIGINAL ACTION JOURNAL ENTRY AND OPINION
Relator, Lawrence Johnson, has filed a complaint for a writ of mandamus and has named the State of Ohio as respondent. The named respondent, through the office of the Cuyahoga County Prosecutor, has filed a motion to dismiss which we grant for the following reasons.
Initially, we find that the complaint for a writ of mandamus is defective since the relator has failed to identify a particular individual or public office which possesses a specific duty as owed to the relator. State ex rel. Sherrills v. State of Ohio (Aug. 3, 2000), Cuyahoga County App. No. 78261, unreported. The failure of the relator to properly identify a respondent renders the complaint fatally defective and thus subject to dismissal. State ex rel. Lesko v. Cuyahoga County Court of Common Pleas (Apr. 15, 1999), Cuyahoga App. No. 76165, unreported.
In addition, the relator has failed to comply with R.C. 2969.25 which mandates that he attach an affidavit to his complaint that describes each civil action or appeal of a civil action filed in the previous five years. The failure to provide such an affidavit constitutes sufficient grounds for dismissal of the relator's complaint for a writ of mandamus. State ex rel. Zanders v. Ohio Parole Board (1998), 82 Ohio St. 3d 421,696 N.E.2d 594; State ex rel. Alford v. Winters (1997), 80 Ohio St. 3d 285,685 N.E.2d 1242.
Finally, the relator has failed to comply with Loc.App.R. 45(B)(1) which provides that all complaints must contain the specific statements of fact upon which the claim of illegality is based and must be supported by an affidavit from the plaintiff or relator specifying the details of the claim. State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported; State ex rel. Smith v. McMonagle (Jul 17, 1996), Cuyahoga App. No. 70899, unreported.
Accordingly, we grant the motion to dismiss. Costs to relator. It is further ordered that the Clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ dismissed.
JAMES D. SWEENEY, P.J., AND ANN DYKE, J., CONCUR.
  ________________________________ FRANK D. CELEBREZZE, JR., JUDGE